     Case 2:19-cv-00407-KD-N Document 28 Filed 10/26/20 Page 1 of 1                      PageID #: 80


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

GABE W. OATES,                                          )
     Plaintiff,                                         )
                                                        )
v.                                                      )
                                                        )         CIVIL ACTION: 2:19-00407-KD-N
SCOTCH PLYWOOD CO.,                                     )
    Defendant.                                          )

                                                   ORDER

        After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR

72(a)(2)(S), and dated October 1, 2020, is ADOPTED as the opinion of this Court.

        Accordingly, it is ORDERED that this action is DISMISSED without prejudice under Federal

Rule of Civil Procedure 4(m) for failure to timely serve the defendant with process, and alternatively under

Federal Rule of Civil Procedure 41(b), S.D. Ala. CivLR 41(c), and the Court’s inherent power to manage

its docket, for failure to diligently prosecute this action.

        DONE and ORDERED this the 26th day of October 2020.

                                                /s/ Kristi K. DuBose
                                                KRISTI K. DuBOSE
                                                CHIEF UNITED STATES DISTRICT JUDGE
